Citation Nr: 1221394	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  03-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected anxiety reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  The Veteran now resides in Indiana, so the matter is now handled by the RO in Indianapolis, Indiana.   

In an October 2004 rating decision, the RO granted an increased evaluation of 10 percent for anxiety reaction, effective April 2002.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that this issue (as well as other issues) was the subject of a prior October 2006 Board decision; however, an August 2008 United States Court of Appeals for Veterans Clams (Court) decision, implementing a July 2008 Joint Motion for Remand (JMR), vacated the part of the October 2006 Board decision that denied an increased rating for the Veteran's service-connected anxiety reaction.

In October 2009, the Board denied the Veteran's claim for an increased rating and the Veteran again appealed to the Court.  The Court granted a JMR in November 2010, and in May 2011, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking a rating higher than 10 percent for his service-connected anxiety reaction.

In November 2005, the RO requested the following instruction for a VA psychiatric examination with respect to the Veteran's service-connected anxiety reaction:
	
The Social Security exam dated [December 19, 2002] diagnosed major depressive disorder and gave the [V]eteran a GAF score of 40.  The VA exam performed just six months prior to this exam diagnosed adjustment disorder with mixed emotional features and a GAF score of 75.  [The] VA exam performed [March 18, 2005] diagnosed generalized anxiety disorder and gave a GAF score of 65.  Based on review of the entire claims folder, including the evidence specifically identified, the examiner is requested to reconcile the three different diagnoses mentioned above, and discuss how the appropriate diagnosis is related to the [Veteran's] service-connected anxiety reaction.  The examiner is also requested to reconcile the estimated GAF scores mentioned above.  Please provide a complete rationale for any opinions proffered.  

Subsequently, in December 2005, the Veteran underwent a VA psychiatric examination.  However, upon review of the VA examiner's opinion and rationale, the November 2010 JMR determined that the December 2005 VA examination and opinion were insufficient as it was unclear why the VA examiner discounted the GAF score of 40.  In addition, the JMR stated the examiner failed to reconcile the three different diagnoses of the June 2002 VA examination, the December 2002 Social Security examination and the March 2005 VA examination, and neglected to address how the appropriate diagnosis is related to the Veteran's service-connected anxiety reaction.

Pursuant to the November 2010 JMR, this claim was remanded in May 2011 to afford the Veteran a new VA psychiatric examination and to obtain a medical opinion.  The Veteran was afforded a VA examination in May 2011.  Although the May 2011 VA examiner discussed the Veteran's varying GAF scores, the examiner did not discuss the three different diagnoses provided in the June 2002, December 2002 and March 2005 examinations.  The Board notes that although the examiner stated the Veteran did not currently meet requirements for an Axis I diagnosis, the examiner did not discuss any of the three different prior diagnoses of major depressive disorder, adjustment disorder with mixed emotional feature, and generalized anxiety disorder.  As the November 2010 JMR found the December 2005 VA examination was insufficient because the examiner failed to reconcile these three diagnoses, the Board finds that, similarly, the May 2011 VA opinion is inadequate.  A remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA or private treatment records.

2.  Obtain an addendum opinion to the May 2011 VA examination.  If deemed necessary, afford the Veteran a VA psychiatric examination.  

All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The claims file must be made available to the examiner, and the examiner must note having reviewed the claims file.

The examiner should provide a full statement of the basis for the conclusions reached for the following instruction:

Address and reconcile the three different diagnoses of the June 2002 VA examination (adjustment disorder with mixed emotional features), the December 2002 Social Security examination (major depressive disorder), and the March 2005 VA examination (generalized anxiety disorder).

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



